DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-15, 17-18, and 20-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

At step 1, claims 1, 11 and 23 recite a system comprising a combination of concrete devices, such as a processor and a memory, and therefore, is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites abstract ideas of detecting a first change in a device factor; utilizing, based on the first change in the device factor, a second configuration setting for the feature in the device; detecting at least one second change in the device factor; determining that a frequency of the at least one second change in the device factor satisfies a frequency threshold; extending, based on an extent that the frequency of the at least one second change in the device factor satisfies the frequency threshold, a light timeout period of the second configuration setting for a first time period or a second time period, wherein the second time period is longer than the first time period. 
The limitations of detecting a first change in a device factor, under broadest reasonable interpretation, covers the performance of “detecting” (by observation and evaluation) a change in the device such as observing a movement of the device or a button being pushed on the device, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind.
The limitation of utilizing, based on the first change in the device factor, a second configuration setting for the feature in the device, under broadest reasonable interpretation, covers the performance of “utilizing” (by observation and evaluation) a second configuration based on the observation and evaluation of a change, for example, movement of the device or a pushed button within a time limit, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claimed elements precludes the steps from practically being performed in the mind.
The limitations of detecting at least one second change in the device factor, under broadest reasonable interpretation, covers the performance of “detecting” (by observation and evaluation) a change in the device such as observing a movement of the device or a button being pushed on the device which occurs at a second time, under its broadest reasonable interpretation covers performance of the limitation in the mind 
The limitations of determining that a frequency of the at least one second change in the device factor satisfies a frequency threshold, under broadest reasonable interpretation, covers the performance of “determining” (by evaluation and comparing) a frequency of occurrence to a threshold, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of the claim encompasses the observation or evaluation that the number of times a button is pushed or the device is shaken within a time period is above a threshold. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind.

The limitation of extending, based on an extent that the frequency of the at least one second change in the device factor satisfies the frequency threshold, a light timeout period of the second configuration setting for a first time period or a second time period, wherein the second time period is longer than the first time period, under broadest reasonable interpretation, “extending” (by increasing) the timeout period based on the frequency by observation and evaluation but for the recitation of the generic computer components. For example, “extending” in the context of the claim encompasses the observation or evaluation that threshold number of times a button is pushed or the device is shaken within a time period is above a threshold and therefore the timeout period should be increased and updated in its configuration. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind. 

If a claim limitation, under its broadest reasonable interpretation covers performance of mathematical calculations and mathematical relationships but for the recitation of the generic computer components then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim recites a device for determining whether to increase a timeout period.

The device (memory and processor as described in paragraph [0005] of the specification) is recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (See MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).

At step 2B, for claim 1 “utilizing a first configuration setting for a feature in a device” and “utilizing … a second configuration setting for a feature in the device” do not qualify as “significantly more” is a well-known, routine and conventional activity that courts a have recognized of retrieving or storing information (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). For claim 11, “activating, based on detecting the change in the device factor, a device feature” is merely equivalent to “apply it” (Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965)) Where the specification in paragraph [0005] states “In another aspect, an example apparatus can comprise a memory and a processor. The memory can be configured for storing configuration settings (e.g., a first configuration setting, a second configuration setting) for a device feature.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claims are not patent eligible.

Claims 2-6, 8-9, 12-15, 17-18 are either mere data gathering in conjunction with the abstract idea or do not qualify as “significantly more” is a well-known, routine and conventional activity that courts a have recognized of retrieving or storing information (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).

Claims 7, 10, and 20-22 covers performance of the limitation in the mind but for the recitation of the generic computer components. If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of the generic computer components then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea without being 
Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. The Applicant’s representative argues that the claims do not recite an abstract idea and therefore are patent eligible. The Examiner respectfully disagrees. 
Under prong 2A, the Applicant’s representative argues that claim 1 does not qualify as a mental process because a person cannot influence any type of timeout period of a configuration setting. The human mind with pen and paper is able to calculate via multiplication/division and addition the concept of calculating a frequency (multiplication/division) (i.e. the number of taps on a keyboard per amount of time) and increasing the time period based on the frequency (addition). Additionally, the Applicant’s representative argues that the human mind is not capable of “extending, based on an extent that the frequency of the at least one second change in the device factor satisfies the frequency threshold, a light timeout period of the second configuration setting for a first time period or a second time period, wherein the second time period is longer than the first time period [or] changing, based on an extent that the frequency of the change in the device factor satisfies the frequency threshold, a first light timeout period of a first configuration setting for the device feature to a second light timeout period or a third light timeout period of a second configuration setting, wherein the third light timeout period is longer than the second light timeout period [or] incrementing, based on a second extent that the frequency of the change in the device factor satisfies the change frequency threshold, the timer value by a second amount amount of memory that has been allocated over a time period”. In this case the user has no insight into the amount of memory used in a computing device for each icon.  On the other hand, the Applicant’s representative claim limitation broadly claims a change in a device factor”. According to paragraph [0030], “a device factor can relate to one or more of: spatial position, light exposure, vibration, sound, sound pattern, activation state (e.g., activated, deactivated) of one or more buttons” all of these things are easily observable by the human mind and a frequency is matter of counting (“ a user can press an “on” or “off” button to turn on or turn off the device 101”, [0030]) button presses within a time period and comparing it to a number (threshold). This action is easily achievable as a mental process. The arguments related to Prong 2A are not persuasive.
Next, the Applicant’s representative argues that claims integrated the judicial exception into a practical application. The Applicant argues that Example 40 claim 1 is similar to their claimed invention and therefore the it is integrated into a practical application.  While they examples are similar in some ways, there are also significant differences. Electronic systems typically have multiple configurations that when used, can improve operations, again like a cell phone with many configurations.  The key is while there are many configurations in most electronic systems and improvement may only be realized if the configuration is used. Just changing the data in the configuration 
Finally, the Applicant’s representatives argue Step 2B. The Applicant’s representative states that the claims recite unconventional features but does not state what the unconventional features are and why they are unconventional. Electronic systems have multiple configurations and that by itself is not enough to claim that the features are unconventional. The Examiner refers to the above U.S.C. 101 rejection for support of why these features are not “significantly more”. These arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        March 19, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187